          Case 1:19-cr-00556-VEC Document 13
                                          14 Filed 02/26/21
                                                   03/01/21 Page 1 of 1
                                          U.S. Department of Justice
 [Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                                                   USDC SDNY
MEMO
 EMO ENDORSED
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007       DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                     February 26, 2021             DOC #:
                                                                                   DATE FILED: 
 By ECF

 The Honorable Valerie E. Caproni
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

        Re:    United States v. Michael Mortimer, 19 Cr. 556 (VEC)

 Dear Judge Caproni,

         The Government respectfully submits this letter in response to the Court’s Order dated
 February 26, 2021 and in connection with the above-captioned defendant’s sentencing control
 date. The defendant has entered into a cooperation agreement with the Government and a trial in
 which the defendant would be called to testify is scheduled to begin before the Honorable Colleen
 McMahon no earlier than September 20, 2021, but probably in the fourth quarter of 2021,
 according to the most recent scheduling order entered by Chief Judge McMahon in that case.
 Accordingly, the Government requests that a sentencing control date be set for the defendant in
 early 2022.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney



                                          by: _/s/_______________________
                                              Drew Skinner
                                              Jordan Estes
                                              Assistant United States Attorneys
                                              (212) 637-1587

 Cc: Defense counsel (by ECF)         $SSOLFDWLRQ*5$17('$FRQWUROGDWHLVVFKHGXOHGIRU)HEUXDU\
                                      
                                                 SO ORDERED.


                                                                                   
                                                                                   

                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
